IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0886
                           Filed December 19, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACHARY D. JIMERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Delaware County, Stephanie C.

Rattenborg, District Associate Judge.



      Zachary Jimerson appeals his convictions, following guilty pleas, of two

criminal violations. AFFIRMED.




      Matthew W. Boleyn of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

      Zachary Jimerson appeals his convictions, following guilty pleas, of two

criminal violations. He argues his counsel was ineffective in failing to adequately

review his case prior to advising him to plead guilty. We find the record inadequate

for us to determine whether counsel failed to perform an essential duty or whether

any such failure prejudiced Jimerson. See Strickland v. Washington, 466 U.S.

668, 687 (1984); State v. Harrison, 914 N.W.2d 178, 188 (Iowa 2018).

Accordingly, we affirm Jimerson’s convictions but preserve his ineffective-

assistance claim for postconviction-relief proceedings to allow for the development

of a proper record and to provide counsel an opportunity to weigh in on the matter.

See State v. Harris, ___ N.W.2d ___, ___, 2018 WL 5851066, at *1–2 (Iowa 2018);

Berryhill v. State, 603 N.W.2d 243, 245 (Iowa 1999).

      AFFIRMED.